FIFTH AMENDMENT
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


This Fifth Amendment to Amended and Restated Loan and Security Agreement (the
“Amendment”) is entered into as of April 28, 2008, by and between COMERICA BANK
(“Bank”) and ALIGN TECHNOLOGY, INC. (“Borrower”).


RECITALS
 
Borrower and Bank are parties to that certain Amended and Restated Loan and
Security Agreement dated as of December 16, 2005 (as amended from time to time,
including, without limitation, by that certain First Amendment to Amended and
Restated Loan and Security Agreement dated as of November 15, 2006, that certain
Second Amendment to Amended and Restated Loan and Security Agreement dated as of
December 1, 2006, that certain Third Amendment to Amended and Restated Loan and
Security Agreement dated as of December 22, 2006, and that certain Fourth
Amendment to Loan Documents dated as of March 7, 2007, collectively, the
“Agreement”). All indebtedness owing by Borrower to Bank shall hereinafter be
referred to as the “Indebtedness.” The parties desire to amend the Agreement in
accordance with the terms of this Amendment.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
AGREEMENT
 
I.
Incorporation by Reference. The Recitals and the documents referred to therein
are incorporated herein by this reference. Except as otherwise noted, the terms
not defined herein shall have the meaning set forth in the Agreement.



II.
Amendment to the Agreement. Subject to the satisfaction of the conditions
precedent as set forth in Article IV hereof, the Agreement is hereby amended as
set forth below.

 

 
A.
Section 6.2(i) of the Agreement is hereby amended and restated in its entirety
to read as follows:

 

   
“(i) as soon as available, but in any event, if there are outstanding Credit
Extensions then within thirty (30) days after the end of each month, and if
there are no outstanding Credit Extensions then within thirty (30) days after
the end of each quarter, a company prepared consolidated and consolidating
balance sheet and income statement covering Borrower’s consolidated operations
during such period, in a form reasonably acceptable to Bank and certified by a
Responsible Officer, together with a Compliance Certificate signed by a
Responsible Officer in substantially the form of Exhibit D hereto;”

 

 
B.
Section 6.2(a) of the Agreement is hereby amended and restated in its entirety
to read as follows:

 
“(a) If there are outstanding Credit Extensions then within fifteen (15) days
after the end of each month, and if there are no outstanding Credit Extensions
then within fifteen (15) days after the end of each quarter, aged listings of
accounts receivable and accounts payable by invoice date.”
 

 
C.
Section 6.2(b) of the Agreement is hereby deleted in its entirety and not
replaced.

 

 
D.
Borrower’s and Bank’s addresses for notices set forth in Section 10 of the
Agreement are hereby amended in their entirety to read as follows:

 
 
 

--------------------------------------------------------------------------------

 



 
“If to Borrower:
Align Technology, Inc.
   
881 Martin Avenue
   
Santa Clara, CA 95050
   
Attn: Roger E. George
   
Fax: (408) 727-1393
       
If to Bank:
Comerica Bank
   
m/c 4770
   
75 E Trimble Road
   
San Jose, CA 95131
   
Attn: Manager
   
FAX: (408) 556-5091
       
With a copy to:
Comerica Bank
   
Five Palo Alto Square, Suite 800
   
3000 El Camino Real
   
Palo Alto, CA 94306
   
Attn: Heather Lynam
   
FAX: (650) 213-1710”




 
E.
Subsection (c) of the defined term “Permitted Investment” in Exhibit A to the
Agreement is amended to read in its entirety as follows:

 
“(c) (i) Repurchases of stock from former employees or directors of Borrower
under the terms of applicable repurchase agreements in an aggregate amount not
to exceed One Million Dollars ($1,000,000) in the aggregate in any fiscal year
or (ii) repurchases by Borrower of its common stock on the open market of up to
Five Million Dollars ($5,000,000) in the aggregate in any fiscal year, provided
however, that for the period of time from April 28, 2008 through the later to
occur of (A) December 31, 2008, or (B) the Revolving Maturity Date, Borrower
shall be allowed to repurchase up to Fifty Million Dollars ($50,000,000) of its
common stock on the open market, and further provided that in both clauses (i)
and (ii) no Event of Default has occurred, is continuing or would exist after
giving effect to the repurchases; notwithstanding the above, the foregoing
limits on the aggregate amount of such repurchases shall not apply to the extent
such repurchases are made by the cancellation of indebtedness;”
 

 
F.
Exhibit D to the Agreement is hereby amended and replaced in its entirety with
Exhibit D attached hereto.

 
III.
Legal Effect.

 

 
A.
The Agreement is hereby amended wherever necessary to reflect the changes
described above. Borrower agrees that it has no defenses against the obligations
to pay any amounts under the Indebtedness.

 

 
B.
Borrower understands and agrees that in modifying the existing Indebtedness,
Bank is relying upon Borrower’s representations, warranties, and agreements, as
set forth in the Agreement and the other Loan Documents. Except as expressly
modified pursuant to this Amendment, the terms of the Agreement and the other
Loan Documents remain unchanged, and in full force and effect. Bank’s agreement
to modifications to the existing Indebtedness pursuant to this Amendment in no
way shall obligate Bank to make any future modifications to the Indebtedness.
Nothing in this Amendment shall constitute a satisfaction of the Indebtedness.
It is the intention of Bank and Borrower to retain as liable parties, all makers
and endorsers of the Agreement and the other Loan Documents, unless the party is
expressly released by Bank in writing. No maker, endorser, or guarantor will be
released by virtue of this Amendment. The terms of this paragraph apply not only
to this Amendment, but also to all subsequent loan modification requests.

 
 
 

--------------------------------------------------------------------------------

 
 

 
C.
This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument. This is an integrated Amendment and supersedes all prior
negotiations and agreements regarding the subject matter hereof. All
modifications hereto must be in writing and signed by the parties.

 
IV.
Conditions Precedent. Except as specifically set forth in this Amendment, all of
the terms and conditions of the Agreement and the other Loan Documents remain in
full force and effect. The effectiveness of this Amendment is conditioned upon
receipt by Bank of:

 
A. This Amendment, duly executed by Borrower;


B. A legal fee from Borrower in the amount of $250; and


C. Such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 

         
ALIGN TECHNOLOGY, INC.
               
By: /s/ Kenneth B. Arola
   
Name: Kenneth B. Arola
   
Title: Vice President, Finance & CFO
               
COMERICA BANK
               
By: /s/ Jerry Iwata
   
Name: Jerry Iwata
   
Title: Vice President
     

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


[INSERT UPDATED COMPLIANCE CERTIFICATE.]


 